Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Applicant’s election without traverse of the species of MCSP and the target antigen, and IgG1 Fc domain, substitutions at positions L234, L235 and P239 and three binding moieties, is acknowledged.  

	Claims 36-55 are pending and are under consideration.

Claim Rejections-35 U.S.C. § 112
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 36-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
The teachings of the specification and the claimed invention:
  The nature and scope of the claimed invention at issue is a genus of antigen binding molecules that comprise a single-domain antibody, which as directed to the elected species binds to MCSP.  The specification defines a single-domain antibody as “antibody fragments comprising all or a portion of the heavy chain variable domain or all or a portion of the light chain variable domain of an antibody” (see page 23).
However, the specification does not disclose any heavy chain variable domain or a portion of the heavy chain variable domain or light chain variable domain or a portion of the light chain variable domain of an antibody.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; entire document, specifically note Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Through analysis of different methods for humanizing antibodies, Almagro et al. shows that all of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody (entire document, specifically note “Section 4”). 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adapts different confirmations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the HV-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFVs are isolated from the library to bind to TNFα (entire document, specifically note Table on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guided phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse HV-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identify the human heavy chain CDR1 and CDR2 sequences that can function with the mouse HV-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular HV-CDR3 sequence is dependent on the particular human antibody library that is used.  
8  light chain sequences and 2x107  light chain sequences to generate Fab libraries in, specifically page 834, see “Humanisation of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanisation of the heavy chain”).  Following several rounds of screening, one high binding human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence and with each other demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Further, structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skill artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skill artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a subgenus of antibodies defined by partial structures (i.e. VH domain sequence) and function (i.e. bind to MCSP).  
A skilled artisan would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding.  The instant specification discloses that a single VH or VL may be sufficient for antigen-binding specificity, but do not identify any such single VH or VL that binds to MCSP or that any portion of a VH or VL as encompassed by the term binds to MCSP.

As discussed above, antibodies can be isolated from phage display libraries and there are known single domains that do bind an antigen, but one cannot envision which antibodies will give a VH or VL that binds antigen without further screening.  Therefore, without performing the complex random screens to isolate the antibodies and then a VH or VL that binds antigen, a skilled artisan cannot predict the specific antibody structure of the claimed antibody.  Because of the unpredictable of the art, the applicant has not shown they are in possession of the genus of single antibody variable domains or portions thereof that bind to MCSP as claimed.  The variation encompassed by the present claims is large and the specification does not provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the subgenus of antibodies that would bind to MCSP by the disclosure that a single VH or single VL might retain specificity.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
                


Claim Rejections-35 U.S.C. § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-40, 42-44, 53 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolt et al (US 2004/0202657 A1), Zhou, Hongxing (US 2012/0321626 A1) and Silence et al (US 2006/0034845 A1).
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Bolt et al teach an antibody with only one binding domain for CD3 with a first and second Fc domain capable of stable association and envisions bispecific antibodies with one arm that binds CD3 and the other arm binds another antigen (see entire document, e.g., paragraphs 38-40). Bolt et al teach their antibodies in pharmaceutical compositions comprising a carrier (see claim 23).
Zhou teaches multispecific antibodies comprising a Fab that binds CD3 with a binding moiety that binds a cell surface tumor antigen such as a single domain Camelid VHH antibody fused to N-terminus of the Fab via a linker (see entire document, e.g., page 4 and 6). Zhou teaches that bivalent binding to tumor antigens give enhanced selectivity for targeting tumor cells (see page 8)
Silence et al teach fusing a single domain Camelid VHH antibody to the Fc region of human IgG1 (see entire document, e.g., page 22).


Therefore, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.

	Claims 36-53 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Bolt et al (US 2004/0202657 A1), Zhou, Hongxing (US 2012/0321626 A1) and Silence et al (US 2006/0034845 A1) as applied to claims 1-36-40, 42-44, 53 and 55 above, and further in view of Klein et al (US2009/0162360, of record), Miller et al. (US2002/0004587, of record) and Lazar et al (US 2007/0219133 A1, of record).
	The teachings and suggestions of the above 103 are incorporated herein.
Klein et al teach a bivalent, bispecific antibody, such as a human IgG1, comprising a Fab that binds CD3 and an antigen binding domain that binds a tumor antigen, wherein the CL and CH1 are replaced by each other and an Fc domain containing a protuberance and a cavity both of which help produce the desired bispecific antibody (see entire document, e.g., Figures, pages 1-4 and 12-14).    Klein et al teach a pharmaceutical composition of this antibody (see page 2).  Klein et al teach that L234, L235 and P329 are involved in effector function and modifying such sites (see page 3).
Miller et al teach that increased valency of antibodies allows for increased capacity to bind multi-dimensional antigens and that the art had modified antibodies in order to increase their antigen-binding valency which enhanced anti-tumor activity in mice (see Figures, abstract, and pages 1-10).   Miller et al teach that their constructs can be bispecific with protuberances and cavities in the Fc region and that the antibodies can bind to CD3 (see pages 11, 15 and 22-24). 
	Lazar et al substituting positions 234, 235 and 329 among others in an Fc region to reduce ADCC (see page 8) and that the mutations contemplated include L234A, L235A and P329G (see pages 6-8).
	Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to use a crossover Fab, an Fc domain containing a protuberance and a cavity and substitute L234A, L235A and P329G in the IgG1 Fc region of the antibodies 

Therefore, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.

Claims 36-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Bolt et al (US 2004/0202657 A1), Zhou, Hongxing (US 2012/0321626 A1), Silence et al (US 2006/0034845 A1), Klein et al (US2009/0162360, of record), Miller et al. (US2002/0004587, of record) and Lazar et al (US 2007/0219133 A1, of record).as applied to claims 36-53 and 55 above, and further in view of Schollerhammer et al (CR, 70(8S):Abstract 5626, 2010, abstract only, of record).
	The teachings and suggestions of the above 103 are incorporated herein.
Schollerhammer et al teach a bispecific antibody specific for CD3 and MCSP where the antigen binding domains are linked by a peptide linker and which has anti-melanoma activity (see entire document).

Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to include VHH that bind MCSP attached to the N terminus of the Fab and the second Fc in order to target melanoma cancer cells and to include the advantages that are taught in each reference into one molecule.   Notably, targeting MCSP with a bispecific antibody that also bound CD3 was known to have anti-melanoma activity, while attaching them to a Fab and Fc region, respectively would have the advantage of maintaining significant antibody structure to reduce immune response directed towards the antibody while increasing the half-life of the construct.  
Therefore, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is 571-272-9935.  The examiner can normally be reached M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu, can be reached on (571) 272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
April 1, 2021